NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

TODD E. GATES,                     )
                                   )
               Appellant,          )
                                   )
v.                                 )                   Case No. 2D17-1375
                                   )
GULF EAGLE, LLC, a Delaware        )
Limited Liability Company,         )
                                   )
               Appellee.           )
___________________________________)

Opinion filed February 16, 2018.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Jon D. Parrish, and Jonathan M. Weirich,
of Parrish, White & Yarnell, P.A., Naples,
for Appellant.

Christopher D. Donovan of Roetzel &
Andress, LPA, Naples, for Appellee.



PER CURIAM.


              Affirmed.


SILBERMAN, BLACK, and BADALAMENTI, JJ., Concur.